UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2012 INVESTORS BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 0-51557 22-3493930 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) arkway, Short Hills, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 924-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 27, 2012, James J. Garibaldi was appointed to the Boards of Directors of Investors Bancorp, Inc. and Investors Bank (the “Bank”).Mr. Garibaldi is the Chief Executive Officer of the Garibaldi Group, a corporate real estate firm, headquartered in Chatham, New Jersey.Mr. Garibaldi joined The Garibaldi Group in 1974.In 1986, Mr. Garibaldi assumed the role of managing partner of the firm and in 1997, became its Chief Executive Officer. Mr. Garibaldi currently serves on CORFAC International’s International Committee. Mr. Garibaldi is also a member of the Board of Trustees for the Cancer Hope Network, a member of the Board of Trustees of Big Brothers and Big Sisters of Morris, Bergen, Passaic and Sussex, Inc., on the Finance Council for the Diocese of Paterson, and a member of the Advisory Board for the Community Soup Kitchen in Morristown. Mr. Garibaldi has a Bachelor of Science degree from the University of Scranton. No determination has been made as to any board committees to which Mr. Garibaldi may be appointed. In 2011, the Garibaldi Group represented the Bank as leasing agent in a transaction involving the Bank’s leasing of commercial office space located in Iselin, New Jersey. The approximate dollar value of all lease payments under the 11-year lease agreement is $10.2 million.The Garibaldi Group received a commission from the landlord of approximately $508,000 in connection with this transaction. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INVESTORS BANCORP, INC. Date: April 2, 2012 By: /s/ Thomas F. Splaine, Jr. Thomas F. Splaine, Jr. Senior Vice President and Chief Financial Officer
